      Case 2:19-cv-00250-SAB     ECF No. 43    filed 02/03/20   PageID.451 Page 1 of 2



 1
 2
                                                                              FILED IN THE

 3                                                                        U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON


 4                                                                   Feb 03, 2020
 5                                                                       SEAN F. MCAVOY, CLERK



 6                        UNITED STATES DISTRICT COURT
 7                     EASTERN DISTRICT OF WASHINGTON
 8
 9 ROBERTA FRANK, an individual, and all
10 others similarly situated,                      NO. 2:19-cv-00250-SAB
11                       Plaintiff,
12            v.                                   ORDER GRANTING
13 CANNABIS & GLASS, LLC, a                        STIPULATED MOTION TO
14 Washington limited liability company;           STAY AND REFER CASE FOR
15 NXNW Retail, LLC, a Washington limited          SETTLEMENT CONFERENCE
16 liability company; SPRINGBIG, INC., a
17 Delaware Corporation; and TATE
18 KAPPLE and his marital community,
19                       Defendants.
20
21        Before the Court is the parties’ Stipulated Motion to Stay and Refer Case for
22 Settlement Conference, ECF No. 42. Plaintiff is represented by Kirk D. Miller and
23 Brian Cameron. Defendants Cannabis & Glass, LLC, NXNW Retail, LLC, and
24 Tate Kapple are represented by John S. Devlin and Taylor Washburn. Defendant
25 Springbig is represented by Medora A. Marrisseau, Mark S. Eisen, David S.
26 Almeida, and Suzanne M. Alton de Eraso.
27        The parties ask the Court to stay all deadlines and refer the case to another
28 judge for purposes of conducting a settlement conference.
     ORDER GRANTING STIPULATED MOTION TO STAY AND REFER
     CASE FOR SETTLEMENT CONFERENCE ~ 1
      Case 2:19-cv-00250-SAB    ECF No. 43     filed 02/03/20   PageID.452 Page 2 of 2



 1        Accordingly, IT IS ORDERED:
 2        1. The parties’ Stipulated Motion to Stay and Refer Case For Settlement
 3           Conference, ECF No. 42, is GRANTED.
 4        2. The above-captioned case is STAYED. The parties shall file a status
 5           certificate with the Court at the conclusion of the settlement proceedings.
 6        3. This matter is REFERRED to Chief Judge Frederick P. Corbit of the
 7           United States Bankruptcy Court for the Eastern District of Washington to
 8           conduct settlement proceedings.
 9        4. The February 13, 2020 hearing on Defendant’s Motion to Dismiss, ECF
10           No. 36, is STRICKEN.
11        5. Defendant’s Motion to Dismiss Under Rule 12(b)(6), ECF No. 36, is
12           DENIED, as moot, for Court docket management purposes.
13        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
14 this Order and to provide copies to counsel and Judge Corbit.
15        DATED this 3rd day of February 2020.
16
17
18
19
20
                                       Stanley A. Bastian
21
                                   United States District Judge
22
23
24
25
26
27
28
     ORDER GRANTING STIPULATED MOTION TO STAY AND REFER
     CASE FOR SETTLEMENT CONFERENCE ~ 2
